Case 1:21-cv-01435-GBD Document 20 Filed 06/03/21 Page 1of1

eaaneee AMET NTETE ETE F

  

UNITED STATES DISTRICT COURT

  

 

 

NTR CT FEN OR a WU ace TIT
CRISTIAN SANCHEZ : i DAL S oe nn et
Plaintiff, :
ORDER
-against- :
. 21 Civ. 1435 (GBD)
ADOBE INC., :
Defendant. :
wen ee ee ee ee eee ee ee ee ee ee eee eee Xx

GEORGE B. DANIELS, United States District Judge:
Plaintiff's request to conduct limited jurisdictional discovery on the issue of personal

jurisdiction, (ECF No. 17), is DENIED.

Dated: New York, New York
June 3, 2021
SO ORDERED.

DH etay & ‘D One

FORGH B. DANIELS
ited States District Judge

 

 
